DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 5/17/2022 has been entered.  Claims 1-3, 6-17 are pending in the application with claims 1, 2, 9 amended, claim 11 withdrawn, claims 4, 5 cancelled, and claims 12-17 newly added.  The previous 35 USC 112 rejection of claim 3 is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 9 recite the limitation “thin wall portions having a second wall thickness thinner than the first wall thickness, the thin wall portions being formed in a first area of the wall portion, the first area being between the plurality of wire inserting portions around the longitudinal axis” wherein it’s unclear how the first area is being defined since an area between the plurality of wire inserting portions only includes a single thin wall portion since each thin wall portion is spaced from each other by a wire inserting portion.  Therefore, it raises indefiniteness to defined the thin wall portions as being in a first area when the thin wall areas are separated from each other and only a single thin wall area is disposed between adjacent wire inserting portions.  Appropriate correction is required.
Claims 12, 14 and 16 recite the limitation “wherein an entirety of the first area between the plurality of wire inserting portions is the thin wall portions formed to have the second wall thickness” in Lines 1-3, wherein it’s unclear how the “entire” area between the plurality of wire inserting portions is the thin wall portions having the second wall thickness since each thin wall portion is spaced from an adjacent thin wall portion by a wire inserting portion such that any area being defined as the “first area” would have at least two thin wall portions and a wire inserting portion, wherein the wire inserting portion would not have the second wall thickness.  Appropriate correction is required.
Claims 13, 15 and 17 recite the limitations “first direction” and “second direction” however the claim provides no frame of reference for how the first and second directions are defined and therefore the scope of the claim is unclear and indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. (US Patent Application Publication No. 2016/0143633, hereinafter Robert).

In regard to claim 1, Robert discloses a bending portion (30, Fig. 1) for an endoscope (20, Fig. 1), the bending portion comprising:
a plurality of bending pieces (32) having contact portions (146,150) on end portions facing each other in a longitudinal axis direction (Fig. 5), the contact portions being in contact with each other (Fig. 7), the plurality of bending pieces being mutually rotatable and being consecutively provided in the longitudinal axis direction (Fig. 7), wherein each of the bending pieces comprises:
an annular wall portion (via wall portion defined by inner peripheral surface (148) and outer peripheral surface (134,136), Fig. 4) having an inner peripheral surface (148) and an outer peripheral surface (134,136) formed around a longitudinal axis and having a predetermined length in the longitudinal axis direction (Fig. 4);
a plurality of wire inserting portions (see annotated Fig. 4 below) in which the wall portion has a first wall thickness and through holes (160,162,164,166,168,170, 172,174,176, 178,180,182) are formed, the through holes passing through the wall portion in the longitudinal axis direction, through which pulling wires (see Fig. 2) configured to cause the bending pieces to rotate being inserted through the through holes (see annotated Fig. 4 below);
thin wall portions having a second wall thickness thinner than the first wall thickness, the thin wall portions being formed in a first area of the wall portion, the first area being between the plurality of wire inserting portions around the longitudinal axis (see annotated Fig. 4 below); and
a thick wall portion that is formed in a second area of the wall portion, the second area being between the plurality of wire inserting portions around the longitudinal axis, the second area being different from the first area, the thick wall portion having a third wall thickness that is equal to or less than the first wall thickness and is thicker than the second wall thickness (see annotated Fig. 4 below, the third wall thickness is equal to the first wall thickness and greater than the second wall thickness),
wherein an entirety of the second area between the plurality of wire inserting portions is the thick wall portion formed to have the third wall thickness (see annotated Fig. 4 below, the thick wall portion in the second area has the third wall thickness which is equal to the first wall thickness).

    PNG
    media_image1.png
    775
    1063
    media_image1.png
    Greyscale

In regard to claim 6, Robert teaches wherein a space of the bending piece facing the inner peripheral surface of the thin wall portions constitutes an accommodating portion configured to accommodate long items extending in the longitudinal axis direction (opening (152) defined by the inner peripheral surface (148) is configured to accommodate long items, Fig. 4).

In regard to claim 7, Robert teaches wherein the third wall thickness is equal to or less than the first thickness (the third wall thickness is equal to the first wall thickness, see annotated Fig. 4 above).

In regard to claim 8, Robert teaches wherein, for bending pieces adjoining in the longitudinal axis direction, among the plurality of bending pieces, positions of thick wall portions around the longitudinal axis correspond to each other (the thick wall portions are the same for each bending piece and therefore correspond to each other).

In regard to claim 9, Robert discloses a bending piece (32, Fig. 4) of a bending portion (30, Fig. 1) for an endoscope (20, Fig. 1), the bending piece comprising:
an annular wall portion (via wall portion defined by inner peripheral surface (148) and outer peripheral surface (134,136), Fig. 4) having an inner peripheral surface (148) and an outer peripheral surface (134,136) formed around a longitudinal axis and having a predetermined length in the longitudinal axis direction (Fig. 4);
a plurality of wire inserting portions (see annotated Fig. 4 below) in which the wall portion has a first wall thickness and through holes (160,162,164,166,168,170, 172,174,176, 178,180,182) are formed, the through holes passing through the wall portion in the longitudinal axis direction and allowing insertion of pulling wires (see Fig. 2);
thin wall portions having a second wall thickness thinner than the first wall thickness, the thin wall portions being formed in a first area of the wall portion, the first area being between the plurality of wire inserting portions around the longitudinal axis (see annotated Fig. 4 below); and
a thick wall portion that is formed in a second area of the wall portion, the second area being between the plurality of wire inserting portions around the longitudinal axis, the second area being different from the first area, the thick wall portion having a third wall thickness that is equal to or less than the first wall thickness and is thicker than the second wall thickness (see annotated Fig. 4 below, the third wall thickness is equal to the first wall thickness and greater than the second wall thickness);
wherein an entirety of the second area between the plurality of wire inserting portions is the thick wall portion formed to have the third wall thickness (see annotated Fig. 4 below, the thick wall portion in the second area has the third wall thickness which is equal to the first wall thickness).

    PNG
    media_image1.png
    775
    1063
    media_image1.png
    Greyscale

In regard to claim 10, Robert teaches endoscope (752, Fig. 32, Par. 131 teaches the tool positioner (752) can be the same as tool positioner (20) and can have a camera (750) mounted to the distal end thereof) comprising the bending piece of a bending portion for endoscope according to claim 9 (see rejection of Claim 9).

In regard to claims 12 and 16, Robert teaches wherein an entirety of the first area between the plurality of wire inserting portions is the thin wall portions formed to have the second wall thickness (see annotated Fig. 4 above).

In regard to claims 13 and 17, Robert teaches wherein the first area being between an adjacent first pair of the wire inserting portions in a first direction and the second area being between an adjacent second pair of the wire inserting portions in a second direction, the first pair being different from the second pair and the first direction being different from the second direction (see annotated Fig. 4 above).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 6-10, 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 28, 2022